Citation Nr: 0406508	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  00-06 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether a May 1997 of the RO granting an earlier 
effective date of January 9, 1995 for the assignment of a 10 
percent rating for left knee fracture with degenerative joint 
disease, should be reversed on the grounds of clear and 
unmistakable error (CUE).

2.  Entitlement to an earlier effective date for the 
assignment of a compensable evaluation for left knee fracture 
and degenerative joint disease.  

3.  Entitlement to service connection for concussion and 
contusion due to head trauma, hearing loss, and left shoulder 
disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to March 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  

In June 2003, the Board remanded this case to the RO for the 
scheduling of a personal hearing.  A hearing before the 
undersigned Veterans Law Judge was conducted at the RO in 
September 2003.  

At the hearing, the veteran and his representative asserted 
new claims of entitlement to service connection for right 
knee, back and hip disabilities to include an earlier 
effective date of the award for a left hip disability.  The 
representative also raised the matter of service connection 
for a left leg condition, which was the subject of an appeal 
that was withdrawn in August 1996.  These issues are referred 
to the RO.  

In September 2003, the representative also referred to claims 
of service connection for head trauma and hearing loss, which 
the RO denied in December 2002.  In that same decision, the 
RO denied service connection for a left shoulder disability 
and granted service connection for a left hip disability.  
The claims file includes a written statement and supporting 
evidence from the veteran submitted in December 2002, 
apparently in response to the notice of the denial.  
Therefore, the Board accepts the statements as a notice of 
disagreement, and finds that the claims are pending since 
38 C.F.R. § 19.26 requires the issuance of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  


FINDINGS OF FACT

1.  The May 1997 hearing officer's decision did not contain 
any kind of error of fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ or that the result 
would have been manifestly different but for the error.  The 
rating decision constituted a valid exercise in rating 
judgment and interpretation of the evidence of record.

2.  The veteran has conveyed his intention not to pursue his 
appeal on the issue of entitlement to an earlier effective 
date for the assignment of a compensable evaluation for left 
knee fracture and degenerative joint disease.  


CONCLUSIONS OF LAW

1.  The May 1997 RO rating decision, which did not assign an 
effective date earlier than January 9, 1995 for a 10 percent 
rating for a left knee fracture with degenerative joint 
disease did not contain CUE.  38 U.S.C.A. §§ 5107, 5109A, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105, 20.1403(a) 
(2003); 38 C.F.R. Part 4, §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003-5024, 5256, 5257, 
5258, 5259, 5260, 5261 (1996).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a thorough review of the evidence of record, the Board 
finds that CUE does not exist in the RO's decision of May 
1997.  

Essentially, the veteran alleges that the evidence before the 
RO in May 1997 should have resulted in an evaluation higher 
than 0 percent for the left knee disability.  The veteran has 
not claimed that the correct facts, as they were known at the 
time, were not before the adjudicator.  Instead, he argues 
that the RO failed in the duty to assist by providing him an 
examination when he initially filed his claim in March 1945 
and that the evidence used to deny his claim was not 
associated with the claims file.  He also argues that the 
service medical records and the post-service complaints of 
pain, which were in the body of evidence before the RO in May 
1997, should have been used to develop and rate the left knee 
condition, therefore compelling a conclusion that an 
evaluation in excess of 0 percent was warranted for his left 
knee disability.  

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  A claim of CUE 
is a collateral attack on a final RO decision.  Smith v. 
Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  Previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  Where evidence establishes 
such an error, the prior decision will be reversed or 
amended.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104, 3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has addressed the question of determining when there 
is CUE present in a prior decision.  In Russell v. Principi, 
3 Vet. App. 310 (1992), the Court propounded a three-pronged 
test to determine whether CUE was present in a prior 
determination: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort that, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Id. at 313-14.  
See also Bustos v. West, 179 F. 3d 1378 (Fed. Cir. 1999).  
The Court has also stated that CUE is a type of error in 
which reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.  
Russell, 3 Vet. App. at 313-14.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated 
that CUE is a very specific and rare kind of error.  Id. at 
43.  The Court noted that CUE is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Id.  The Court further 
indicated that in order to raise a valid claim of CUE, the 
veteran must specifically indicate what the error is and that 
unless it is the type of error that, if true, would be CUE on 
its face, the veteran must provide persuasive reasons why the 
decision would have been manifestly different but for the 
error.  Id. at 44.  The Court stated that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.  Id.

Examples of situations that are not CUE are a changed 
diagnosis (a new medical diagnosis that "corrects" an 
earlier diagnosis considered in a decision), the VA's failure 
to fulfill the duty to assist, and evaluation of evidence (a 
disagreement as to how the facts were weighed or evaluated).  
See 38 C.F.R. § 20.1403(d).  The Court has also held that 
allegations that previous adjudications have improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of clear and unmistakable error.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, nonspecific claim of error cannot constitute a 
valid claim of clear and unmistakable error.  Fugo v. Brown, 
6 Vet. App. 40, 44 (1993).  In addition, the Court has held 
that VA's breach of its duty to assist cannot form a basis 
for a claim of clear and unmistakable error.  Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994) (VA's breach of duty to 
assist caused incomplete record but not incorrect record).  
When there is evidence both pro and con on the issue, it is 
impossible for a veteran to succeed in showing that the 
result would have been manifestly different.  Simmons v. 
West, 14 Vet. App. 84, 88 (2000).

There is no evidence that the correct facts, as they were 
known in May 1997 were not before the RO.  At the time of the 
promulgation of the May 1997 decision at issue, the RO had 
for review the veteran's service medical records, VA 
examination reports conducted over a period from 1946 to 
1996, and VA treatment records.  Based on a review of that 
evidence, it was the decision of the RO that the assignment 
of a 0 percent evaluation under Diagnostic Code 5257 was in 
order for the period beginning March 25, 1945.  

In 1997, disability evaluations were determined by the 
application of the VA's Schedule for Rating Disabilities 
(Rating Schedule).  The percentage ratings contained in the 
Rating Schedule represented the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.

The service entrance examination was negative with regard to 
musculoskeletal defects.  During service, the veteran 
complained of left knee pain and reported a history of a pre-
service knee injury.  He was diagnosed and treated for Osgood 
Schlatter's disease of the left knee, including excision of a 
loose body in August 1944.  Records dated in October 1944, 
show that the veteran underwent whirlpool treatments for 
pretibial bursitis and that he suffered from a pressure sore 
in November 1944.  On examination of February 1945, one month 
before the veteran's separation from service, the examiner 
noted Osgood Schlatter's disease of the left knee.  At the 
time, it was also noted that the treatment, including surgery 
and reconditioning, did not result in any relief.  

In March 1945, the veteran filed his claim of entitlement to 
service connection for a fractured bone of the left knee.  On 
March 31, 1945, the RO in San Francisco, California issued a 
final decision denying the claim.  

VA examination reports dated in 1946, 1948, 1951, 1953, 1960, 
1992 and 1995, document the veteran's ongoing complaints 
related to the left knee.  In 1946, the examiner noted the 
presence of a scar on the left patella.  However, specific 
findings regarding the left knee were not reported as the 
examiner focused on the veteran's psychiatric disorder.  In 
1948, x-rays were taken and the examiner diagnosed exotosis 
of the left leg.  When examined in 1951, the veteran 
complained of left knee pain, especially during weather 
changes.  The examination was negative for swelling, 
crepitus, atrophy, and limitation of motion.  In 1953, the 
examiner determined that the veteran's musculoskeletal system 
was normal.  Complaints of stiffness and pain in the left leg 
during changes in the weather were noted when he underwent a 
VA psychiatric examination in June 1960.  At that time, he 
also indicated that at times the left leg felt like it was 
just coming out of a cast.  The veteran listed his left knee 
among various complaints at the time of his VA examination in 
February 1992.  

In January 1995, the veteran complained of chronic bilateral 
knee pain with limited motion.  On examination, McMurray and 
Drawer's tests were negative bilaterally.  Positive 
tenderness was noted upon weight bearing as well as range of 
motion bilaterally.  Positive crepitus was noted on range of 
motion and manual palpation of the patella bilaterally.  
There was no swelling, deformity, or other impairments such 
as subluxation, lateral instability, nonunion with loose 
motion or malunion.  The left knee extended to 0 degrees and 
flexed to 90 degrees.  The examiner diagnosed chronic knee 
bilateral knee pain with mildly severe range of motion 
deficits in the left knee.  

On examination in November 1996, the joint appeared grossly 
normal.  The knee demonstrated 0 to 100 degrees on active and 
passive range of motion.  He complained of pain in the knee 
on motion.  Mild crepitus was palpable and he did complain of 
tenderness to patellar compression.  There was no synovial 
thickening.  Instability was not found and there were no 
unilateral muscle mass changes.  The examiner reported an 
impression of history of old left knee injury and found that 
it was symptomatic.  X-rays revealed tri-compartmental 
degenerative joint disease, as well as unusual flaring of the 
fibular head, considered likely representing sequelae of old 
trauma.  

In February 1997, the RO in Muskogee, Oklahoma revisited the 
issue and determined that a revision of the March 1945 
decision was warranted.  Service connection for a left knee 
fracture with degenerative joint disease based on aggravation 
was established.  The RO assigned a 0 percent rating 
effective March 25, 1945 and an increased rating of 10 
percent effective September 9, 1996.  The RO rated the 
veteran's left knee under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

In a later decision of May 1997, the RO found CUE in the 
February 1997 decision and assigned a January 9, 1995 
effective date for the 10 percent rating.  The RO explained 
that January 9, 1995 was the first date medical evidence 
showed objective evidence of pain with motion, and determined 
that the criteria for a 20 percent rating under Diagnostic 
Code 5257 had not been met.  

The Board has carefully and thoroughly reviewed the record as 
it existed at the time of the May 1997 decision, in light of 
the law and regulations then in effect.  In order to find 
that the May 1997 hearing officer decision was clearly and 
unmistakably erroneous, however, it must be concluded that 
the evidence of record at the time that decision was rendered 
was such that the only possible conclusion-based on the 
available evidence of record-was that there was only one way 
to rate the left knee disability and that said one way 
involved the assignment of an evaluation in excess of 0 
percent.  Clear and unmistakable error requires that error, 
otherwise prejudicial, must appear undebatable.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).

Here, consideration apparently was given to whether the 
disability might be considered to have increased in severity 
because of the veteran's complaints of pain and demonstrated 
limitation of motion.  Based on such clinical findings 
documented on the January 1995 VA examination, the evaluation 
for the left knee was raised to 10 percent analogously under 
Diagnostic Code 5257 and made effective the date of the 
examination.  Prior to the January 1995 examination, the 
evidence did not show that a 10 percent rating was warranted.  

Prior to the January 1995 VA examination, the recorded 
findings only indicated that the veteran complained of pain.  
There were no documented clinical findings of instability, 
limited motion, or other deformities that would prompt 
consideration of a rating greater than 0 percent.  However, 
as of the date of the January 1995 VA examination, limited 
motion, tenderness on weight bearing and range of motion, and 
crepitus were noted, and the examiner made an assessment of 
mildly severe range of motion deficits in the left knee.  In 
order to have warranted a rating greater than 0 percent for 
the period prior to January 9, 1995, the evidence would have 
to show that the disability picture met the applicable 
criteria for a 10 percent rating.  

Diagnostic Code 5256 contemplates knee ankylosis.  A 20 
percent rating is assigned under Diagnostic Code 5258 for 
dislocated semilunar cartilage with frequent episodes of 
"locking", pain and effusion into the joint.  Removal of 
semilunar cartilage is assigned a 10 percent rating under 
Diagnostic Code 5259.  Limitation of leg flexion to 45 
degrees is assigned a 10 percent rating under Diagnostic Code 
5260, and leg extension limited to 10 degrees is rated as 10 
percent disabling under Diagnostic Code 5261.  Under 
Diagnostic Code 5262, malunion of the tibia and fibula with 
slight knee or ankle disability is rated 10 percent 
disabling.  A 10 percent rating is assigned for genu 
recurvatum (acquired, traumatic, with weakness and insecurity 
in weight-bearing objectively demonstrated) under Diagnostic 
Code 5263.  Given the lack of diagnoses of any of the listed 
conditions and the fact that the recorded complaints and 
findings were not described as comparable to any of the 
available criteria, Diagnostic Codes 5256, 5260, 5261, 5262, 
and 5263 would not have been applied.  Even if these 
Diagnostic Codes had been applied by analogy, the criteria 
for a compensable rating would not have been met due to the 
lack of supporting medical findings, and the result would 
have remained the same.  See 38 C.F.R. § 4.31.  

Diagnostic Code 5003 contemplates degenerative arthritis and 
assigns ratings based on limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Here, a diagnosis of degenerative arthritis was 
not recorded until the November 1996 VA examination, 
subsequent to the initial findings of limited motion on the 
January 1995 VA examination.  Therefore, it is reasonable to 
conclude that rating any limited motion associated with 
arthritis would not have been possible for the period prior 
to January 9, 1995, and the refusal to apply Diagnostic Code 
5003 would not have been in error.  

Diagnostic Code 5257, which was applied, contemplates 
impairment of the knee manifested by recurrent subluxation or 
lateral instability.  A 10 percent rating is assigned for 
slight impairment.  As stated above, the evidence before the 
RO in May 1997 did not show that the veteran's knee 
disability involved subluxation or lateral instability.  The 
only recorded findings consisted of the veteran's complaints 
of pain.  Therefore, the minimum requirements for a 10 
percent rating under Diagnostic Code 5257 would not have been 
met.  As a 0 percent rating was not available under this 
code, it was apparently assigned since the requirements for a 
compensable evaluation had not been met.  See 38 C.F.R. 
§ 4.31.  

As discussed, the veteran argues that the RO failed in its 
duty to assist when he was not afforded a VA examination when 
he initially filed his claim in March 1945, and that the 
existing evidence did show a compensable degree of 
disability.  As discussed, the VA's failure to fulfill the 
duty to assist, and evaluation of evidence (a disagreement as 
to how the facts were weighed or evaluated) do not constitute 
a basis for CUE.  See 38 C.F.R. § 20.1403(d).  Further, with 
regard to arguments alleging the RO's failure to consider the 
findings documented in the service medical records, the Board 
notes that allegations regarding the weighing of such 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  

Lastly, there is no evidence that the doctrine of resolving 
all doubt in favor of the veteran was not applied or was 
improperly applied at the time of the RO decision in question 
and that doctrine is not currently for application in a 
determination of CUE.  In view of the standard that error 
must be undebatable and about which reasonable minds cannot 
differ, that doctrine can never be applicable in a 
determination of CUE.  Rather, an error either undebatably 
exists or there was no error within the meaning of 38 C.F.R. 
§ 3.105(a).  Russell v. Principi, 3 Vet. App. 310, 314 
(1992).

Therefore, the Board finds that the May 1997 RO decision was 
not based on CUE as it represented a reasonable application 
of the known facts to the law then in existence; a rating of 
0 percent was assigned for the period prior to January 9, 
1995 as the factual evidence and competent medical opinions 
of record failed to show entitlement to a higher rating.  The 
claim for CUE, therefore, is denied.

Finally, the Board notes that during the pendency of this 
appeal the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  The Court has held that 
reversal or revision of prior decisions due to CUE is not a 
claim but a collateral attack on a prior decision.  Thus, one 
requesting such reversal or revision is not a claimant within 
the meaning of the VCAA and consequently, the notice and 
development provisions of the VCAA do not apply in CUE 
adjudications.  See Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).

Earlier Effective Date

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  Initially, the veteran took 
appellate action regarding the RO's assignment of an 
effective date of September 9, 1996 for a compensable rating 
for a left knee disability.  In June 1997, a Statement of the 
Case was issued and the veteran filed a substantive appeal.  
In July 1998, the veteran submitted a written statement to 
the RO clarifying the issue that he wished to address, and 
indicating his intention to withdraw the appeal.  The writing 
meets the requirements for withdrawal under 38 C.F.R. 
§§ 20.202, 20.204 (2003).  Thus, the veteran has withdrawn 
this appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The May 1997 decision of the RO granting an earlier effective 
date of January 9, 1995 for the assignment of a 10 percent 
rating for left knee fracture with degenerative joint disease 
did not contain CUE, and the appeal is denied.  

The appeal for entitlement to an earlier effective date for 
the assignment of a compensable evaluation for left knee 
fracture and degenerative joint disease is dismissed.  


REMAND

Based on evidence of record, the claim of entitlement to 
service connection for head trauma, hearing loss and a left 
shoulder disability, as well as the issue of an effective 
date of the grant of service connection for a left hip 
disability have been technically pending since the veteran's 
notice of disagreement in December 2002.  He is entitled to a 
statement of the case.  

Accordingly, the matter is remanded to the VBA AMC for the 
following actions:

The VBA AMC should issue a statement of 
the case addressing entitlement to 
service connection for head trauma, 
hearing loss and a left shoulder 
disability, and the issue of an earlier 
effective date for the grant of service 
connection for a left hip disability.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



